Citation Nr: 1038624	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to initial evaluation in excess of 10 percent prior 
to December 9, 2009, and 30 percent thereafter for coronary 
artery disease (CAD); status post coronary artery bypass grafts, 
secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T.C. Blake, Law Clerk





INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964 
and from September 1965 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, granted service connection 
for CAD; status post coronary artery bypass grafts, secondary to 
service-connected diabetes mellitus, type II, and awarded a 10 
percent rating, effective March 28, 2005. 

In a July 2009 decision, the Board remanded the claim for 
additional development and adjudicative action.  

In a June 2010 rating decision, the RO increased the Veteran's 
service-connected CAD to 30 percent disabling, effective December 
9, 2009.  The Veteran was informed about the above grant of 
increased rating; however, he did not withdraw his appeal.  In AB 
v. Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims held that on a claim for an original 
or increased rating, the Veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit available 
is awarded.   Thus, the claim was returned to the Board for 
further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The Veteran contends that an increased rating is warranted for 
his service-connected heart disability.

When this matter was initially before the Board in July 2009, a 
remand was ordered.  Specifically, it was instructed that a VA 
examination be arranged to determine the current severity of the 
Veteran's service-connected CAD in accordance with rating 
considerations as established by VA's schedule for rating 
disabilities.  The examiner was also asked to review the claims 
folder, including all medical records, and a copy of the remand.

Per the Board's July 2009 remand instructions, the Veteran was 
scheduled for a VA examination in December 2009.  However, a 
review of the examination report reveals that the examiner did 
not follow the Board's specific instructions.  Although the VA 
examiner estimated the Metabolic Equivalents (METs) and conducted 
an echocardiogram, he failed to associate the pending 
echocardiogram reports with the Veteran's claims file.  When 
evaluating heart disabilities rated on the basis of cardiology 
tests, VA must consider, in pertinent part, granting a higher 
rating in cases in which left ventricular dysfunction with an 
ejection fraction of less than 30 percent or between 30 to 50 
percent is demonstrated.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2010).  Because VA undertook to provide an examination, the 
Board must ensure that such an examination is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion 
must describe the disability in sufficient detail so the Board 
can make a fully informed evaluation of the disability).

It is noted that remand instructions of the Board are neither 
optional nor discretionary.  Indeed, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, because the December 2009 VA examination was not in 
accordance with the Board's July 2009 remand instructions, 
additional development is required in order to achieve compliance 
with that remand.  Specifically, the report from the 
echocardiogram must be associated with the Veteran's claims file, 
along with any other pending medical treatment records.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for his CAD 
since 2006.  After receiving this information 
and any necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not already 
in the claims folder.  If any identified 
medical records are unavailable or cannot be 
obtained, inform the Veteran and his 
representative, and give them an opportunity 
to submit such information.

2.  Associate with the Veteran's claims file 
the report from the echocardiogram conducted 
during the December 2009 VA examination.  
This report should include the Veteran's left 
ventricular ejection fraction.  If this 
percentage was not calculated and included in 
the report, the December 2009 VA examiner 
should conduct a new echocardiogram in order 
to determine the left ventricular ejection 
fraction.

If a new echocardiogram is completed, the 
Veteran's claims file, to include a copy of 
this Remand, should be made available to and 
reviewed by the VA examiner.  The report 
should reflect that such review was 
accomplished.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


